Moore, C. J.
This is eertiorari to review the action of the circuit judge in refusing the writ of mandamus to compel the board of supervisors of Gladwin county to allow the claims as charged of the relator, a physician, for *424services rendered by him in cases of infectious disease. The circuit judge was of the opinion' that some of the claims should be allowed, and so ordered, but was also of the opinion, as the original hiring of the relator was not by the board of health, acting as a board and at a regular meeting thereof, that, under Young v. County of Blackhawk, 66 Iowa, 460 (23 N. W. 923), the claims should not be allowed.
As to the rejected claims, the record shows that, after the disease appeared, the relator reported the facts to the members of the health board, and they conferred with each other, and, without calling a regular meeting of the board, they employed the relator. As expressed by Mr. Taylor, the township clerk:
“We, as members of the board, authorized him to go ahead and look after it. We met the doctor at the store, and had this talk. In each* specific case we told him the same thing. There was no formal action of the board. He reported to me and the supervisor.”
The record shows that the relator was either employed at a formal meeting of the board, or was employed by the members of the board informally, as described by Mr. Taylor; and the members of the board had knowledge that the services were being rendered. After they were rendered, itemized bills for the services were presented at regular and formal meetings of the board, and were duly allowed. The questions involved are passed upon in the very recent case of Township of Cedar Creek v. Board of Sup’rs of Wexford Co., 135 Mich. 124 (97 N. W. 409). In the opinion in that case the discussion is so full, and the citation of the cases so complete, we do not deem it necessary to do more than call attention to the case.
This case will be remanded, with directions that the writ issue as prayed.
Carpenter, Montgomery, and Hooker, JJ., concurred. Grant, J., took no part in the decision.